Name: Commission Regulation (EC) No 1381/2001 of 6 July 2001 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade
 Date Published: nan

 Avis juridique important|32001R1381Commission Regulation (EC) No 1381/2001 of 6 July 2001 amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to Madeira Official Journal L 186 , 07/07/2001 P. 0022 - 0023Commission Regulation (EC) No 1381/2001of 6 July 2001amending Regulation (EEC) No 2225/92 on the detailed rules for the implementation of the specific arrangements for the supply of hops to MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 10 thereof,Whereas:(1) Common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92(3), as last amended by Regulation (EEC) No 2596/93(4).(2) For the purposes of applying Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for Madeira should be established for products in the hop sector. That balance must be established on the basis of the requirements of the region. The Annex to Commission Regulation (EEC) No 2225/92(5), as last amended by Regulation (EC) No 1385/2000(6), should accordingly be replaced by the Annex hereto.(3) Pending the entry into force of the reform of the specific supply arrangements and in order to avoid any break in the application of the specific supply arrangements in force, the supply balance should be established for the period 1 July to 31 December 2001.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2225/92 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 179, 1.7.1992, p. 6.(4) OJ L 238, 23.9.1993, p. 24.(5) OJ L 218, 1.8.1992, p. 91.(6) OJ L 158, 30.6.2000, p. 4.ANNEX"ANNEXSupply balance for hops for Madeira for the marketing period 1 July 2001 to 31 december 2001>TABLE>"